USDC IN/ND case 4:20-cv-00044-TLS-JEM document 14 filed 07/10/20 page 1 of 7


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

 DANIEL NELSON and DIANA NELSON,

                        Plaintiffs,

                        v.                              CAUSE NO.: 4:20-CV-44-TLS-JEM

 DIVERSIFIED LOGISTICS SERVICES,
 INC., LIBERTY TIRE SERVICE OF OHIO,
 LLC, and JORGE DIAZ,

                       Defendants.


                                      OPINION AND ORDER

       This matter is before the Court on Plaintiffs’ Objection to Removal [ECF No. 7], filed on

June 8, 2020, which the Court construes as a Motion to Remand under 28 U.S.C. § 1447(c).

Plaintiffs argue that the removal in this case was untimely under 28 U.S.C. § 1446(b) and request

that the Court remand the case to state court. For the reasons set forth below, the Court grants the

motion and remands this matter to state court.

                                        BACKGROUND

       On November 22, 2019, Plaintiffs filed a Complaint [ECF No. 3] against Defendants in

the Newton County, Indiana, Superior Court, alleging state law tort claims. Plaintiffs achieved

service of process on Defendant Liberty Tire Service of Ohio, LLC (Liberty Tire) prior to

December 11, 2019. Not. of Removal ¶ 2, ECF No. 1. All Defendants answered the Complaint in

state court. Id. ¶ 3. On June 5, 2020, Defendant Liberty Tire filed a Notice of Removal [ECF No.

1] pursuant 28 U.S.C. §§ 1441 and 1446 and based on diversity jurisdiction under 28 U.S.C.

§ 1332. Therein, Liberty Tire asserts that it filed the Notice of Removal within thirty days of

determining that the case was removable, representing that it first ascertained that the amount in
USDC IN/ND case 4:20-cv-00044-TLS-JEM document 14 filed 07/10/20 page 2 of 7


controversy exceeded $75,000 on May 15, 2020. Not. of Removal ¶¶ 10–11, 13–15 (citing 28

U.S.C. § 1446(b)(3)).

                                             ANALYSIS

        Federal courts are courts of limited jurisdiction. See U.S. Const. Art. III; Exxon Mobil

Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). A defendant may remove to federal

court a case that was originally filed in state court if the case satisfies certain jurisdictional

requirements as provided by statute. See 28 U.S.C. §§ 1441–55. “[A]ny civil action brought in a

State court of which the district courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court of the United States . . . .” 28

U.S.C. § 1441(a). Under diversity jurisdiction, which is asserted in this case, federal courts have

original jurisdiction over “all civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between . . . citizens of different States.”

28 U.S.C. § 1332(a). The parties do not dispute that the diversity of citizenship and amount in

controversy requirements are met. Rather, Plaintiffs seek remand under 28 U.S.C. § 1447(c) on

the basis that Liberty Tire’s removal of this action was untimely.

        “The general removal statute includes two different 30-day time limits for removal.”

Walker v. Trailer Transit, Inc., 727 F.3d 819, 823 (7th Cir. 2013) (citing 28 U.S.C. § 1446(b)(1),

(3)). First, if a civil action is removable based on the initial pleading, the notice of removal “shall

be filed within 30 days after the receipt by the defendant, through service or otherwise, of a copy

of the initial pleading setting forth the claim for relief upon which such action or proceeding is

based . . . .” 28 U.S.C. § 1446(b)(1). However, if the initial pleading is not removable on its face,

as in this case, “a notice of removal may be filed within 30 days after receipt by the defendant,

through service or otherwise, of a copy of an amended pleading, motion, order or other paper
                                                    2
USDC IN/ND case 4:20-cv-00044-TLS-JEM document 14 filed 07/10/20 page 3 of 7


from which it may be ascertained that the case is one which is or has become removable.” Id.

§ 1446(b)(3). When removal is sought based on diversity jurisdiction and “the case stated by the

initial pleading is not removable solely because the amount in controversy does not exceed the

amount specified in section 1332(a), information relating to the amount in controversy in the

record of the State proceeding, or in responses to discovery, shall be treated as an ‘other paper’

under subsection (b)(3).” Id. § 1446(c)(3)(A).

       In Walker v. Trailer Transit, Inc., the Seventh Circuit Court of Appeals clarified that,

“[a]s applied to the amount-in-controversy requirement, the clock commences only when the

defendant receives a post-complaint pleading or other paper that affirmatively and

unambiguously specifies a damages amount sufficient to satisfy the federal jurisdictional

minimums.” 727 F.3d at 825 (clarifying the standard for triggering the 30-day limit under

§ 1446(b)(3)). Said differently, “the 30-day clock is triggered by pleadings, papers, and other

litigation materials actually received by the defendant or filed with the state court during the

course of litigation.” Id. With respect to the amount in controversy, there must be a “specific,

unequivocal statement from the plaintiff regarding the damages sought.” Id. at 824 (emphasis

added) (following the approach taken in other circuits). Determining whether the removal was

timely “is limited to [examining the] contents of the clock-triggering pleading or other litigation

paper” and “should not involve a fact-intensive inquiry about what the defendant subjectively

knew or should have discovered through independent investigation.” Id. at 825.

       In this case, the action was not removable based on the initial pleading. See 28 U.S.C.

§ 1446(b)(1). Although Plaintiffs’ Complaint alleges damages from personal injuries and

requests punitive damages, no dollar amount is specified in compliance with Indiana Trial Rule

8(A)(2). See Pls.’ Compl., ECF No. 3.
                                                  3
USDC IN/ND case 4:20-cv-00044-TLS-JEM document 14 filed 07/10/20 page 4 of 7


       Rather, the 30-day time limit is governed by 28 U.S.C. § 1446(b)(3). In the Notice of

Removal and in response to the instant motion, Liberty Tire asserts that it did not learn that the

amount in controversy exceeded $75,000 until May 15, 2020, when it received Plaintiffs’

responses to requests for admission served on May 14, 2020. Not. of Removal ¶¶ 10, 11, 13;

Def.’s Resp. ¶ 8, ECF No. 9. The requests for admission asked Plaintiffs to admit that the value

of their claims did not exceed $75,000, and Plaintiffs denied the requests. Not. of Removal ¶ 10.

Thus, Liberty Tire asserts that Plaintiffs’ responses to the requests for admission constituted the

first “pleading, motion, order or other paper from which it may first be ascertained that the case

is one which is or has become removable.” Id. ¶ 11 (citing 28 U.S.C. § 1446(b)(3)); Def.’s Resp.

¶ 8.

       In the instant motion, Plaintiffs argue that Liberty Tire learned that the amount in

controversy exceeded $75,000 as early as prior to the filing of the Complaint and no later than

January 9, 2020. Neither event meets the requirements of § 1446(b)(3). First, prior to filing suit,

Plaintiffs disclosed to the defense a medical lien of $331,210.44. See Pls.’ Mot. ¶ 7, ECF No. 7;

Pls.’ Mot. Ex. E, ECF No 7-5. However, the court in Walker made clear that only a “post-

complaint” pleading or other paper can trigger the removal period. See Walker, 727 F.3d at 825

(holding that “other paper” under § 1446(b)(3) refers to a “post-complaint” document); see also

Mathur v. Hosp. Props. Tr., No. 13 cv 7206, 2014 WL 1287167, at *2 (N.D. Ill. Mar. 31, 2014)

(finding that, in light of Walker, “a pre-complaint settlement demand is insufficient to trigger the

30-day removal clock upon service of the complaint”).

       Second, on January 9, 2020, counsel for Liberty Tire sent an email to counsel for

Plaintiffs stating, in pertinent part, “Based upon my knowledge we have complete diversity

among parties and given that Diversified Logistics has offered its $750,000 we exceed the
                                                 4
USDC IN/ND case 4:20-cv-00044-TLS-JEM document 14 filed 07/10/20 page 5 of 7


threshold of damages. Please advise if you intend on objecting to a Petition for Removal which

we will be filing with the relevant Courts before the end of this week.” Pls.’ Mot. Ex. C, ECF

Nos. 7-3; see also Pls.’ Mot. ¶ 4. This communication from defense counsel does not trigger the

30-day removal period because the notice of the amount of monetary damages sought must come

from Plaintiffs. See Walker, 727 F.3d at 823–25. Neither the subjective knowledge of Liberty

Tire’s attorney nor the tender of the policy limit by a co-defendant starts the clock as neither is

an unambiguous statement from Plaintiffs of the amount of damages Plaintiffs are seeking. See

id.; Copeland v. N. Am. Pipe Corp., 17-CV-559, 2018 WL 557928, at *4 (W.D. Wis. Jan. 24,

2018) (finding that a “stipulation for compromise settlement” between the plaintiff, his

employer, and the workers compensation carrier (named as an involuntary plaintiff with a

subrogation claim), which listed the sums paid by the workers compensation carrier for medical

bills, compensation for temporary disability, and a lump sum settlement for permanent disability

and future medical expenses, was not “a specific, unequivocal statement from the plaintiff

regarding the damages sought”); Hostetler v. Johnson Controls, Inc., 3:15-CV-226, 2016 WL

3662263, at *5 (N.D. Ind. July 11, 2016) (finding that the defendant’s ability to determine on its

own that the amount-in-controversy requirement was met did not trigger the 30-day clock for

removal).

       In its response brief, Liberty Tire argues that settlement communications cannot put a

defendant on notice of the amount in controversy to start the 30-day removal clock. Def.’s Br.

¶ 10 (citing Fed. R. Evid. 408). However, courts may consider settlement offers when

determining the amount in controversy. See Rising-Moore v. Red Roof Inns, Inc., 435 F.3d 813,

816 (7th Cir. 2006) (rejecting the argument that Federal Rule of Evidence 408 precludes

consideration of a settlement demand when determining the amount in controversy because the
                                                  5
USDC IN/ND case 4:20-cv-00044-TLS-JEM document 14 filed 07/10/20 page 6 of 7


amount in controversy is an inquiry independent of the claim’s merit); see also Meridian Sec.

Ins. Co. v. Sadowski, 441 F.3d 536, 541 (7th Cir. 2006) (recognizing several ways, including a

plaintiff’s informal estimate or settlement demand, for a removing defendant to establish what

the plaintiff stands to recover). In the context of determining whether the jurisdictional amount

had been met, the court in Rising-Moore found that the plaintiff’s attorney’s valuation of the

claim in making a settlement demand “is close in spirit to the ad damnum in a complaint; it

makes sense to give it the same legal status.” 435 F.3d at 816.

       Likewise, for purposes of triggering the 30-day removal period, courts have found that a

post-complaint settlement offer by a plaintiff may constitute an “other paper” providing

sufficient notice of the amount in controversy. See Applewood Farms, LLC v. Toomsen, Case

No. 1:18-CV-1358, 2019 WL 2319517, at *3 (C.D. Ill. May 31, 2019) (finding that a post-

complaint settlement offer of $120,000 by the plaintiff was sufficient to put the defendant on

notice of the amount in controversy in relation to the 30-day removal period (citing Rising-

Moore, 435 F.3d at 816; Meridian Sec. Ins. Co., 441 F.3d at 541)); see also Mathur, 2014 WL

1287167, at *2 (finding that plaintiff’s affirmation in a post-complaint email that he would seek

more than $75,000 should the matter proceed to trial constituted an “‘other paper’ sufficient to

trigger the 30-day removal clock”).

       With their reply brief, Plaintiffs submitted an April 1, 2020 email from their attorney to

counsel for Liberty Tire communicating Plaintiffs’ demand for the combined policy and

umbrella policy limit of $7,000,000. See Pls.’ Reply 2, ECF No. 13; Pls.’ Reply Ex. A, ECF No.

13-1. The email details Plaintiff Daniel Nelson’s “serious and permanent injuries,” including a

traumatic brain injury, multiple rib fractures, an open book pelvis fracture with

diastasis/separation of the sacroiliac joints and pubic symphysis, commuted fracture of the
                                                 6
USDC IN/ND case 4:20-cv-00044-TLS-JEM document 14 filed 07/10/20 page 7 of 7


posterior aspects of the bilateral iliac bones, acute kidney failure, degloving of the sacral region,

hemorrhagic anemia resulting in multiple transfusions, a fracture of the lumbar spine at L5, facial

lacerations, and serious spinal injuries with abnormal EMG findings. Pls.’ Reply Ex. A. In

addition, on April 28, 2020, counsel for Plaintiffs sent an email to counsel for Liberty Tire,

asserting that Plaintiff “Daniel Nelson’s claim has a value is in excess of $20,000,000” and

indicating that Plaintiffs would accept $7,750,000 to resolve the case. Pls.’ Reply Ex. B, ECF

No. 13-2.

       At the latest, Plaintiffs’ April 28, 2020 valuation of the claim in excess of $20,000,000

and settlement offer of $7,750,000 “should have put the Defendants on notice that the amount in

controversy exceeded $75,000.” Applewood Farms, LLC, 2019 WL 2319517, at *3. As a result,

the 30-day period for filing a notice of removal started no later than April 28, 2020, and the June

5, 2020 Notice of Removal is untimely. Therefore, the remand sought by Plaintiffs is proper.

                                          CONCLUSION

       For the foregoing reasons, the Court GRANTS the motion to remand contained within

Plaintiff’s Objection to Removal [ECF No. 7] and REMANDS the case to the Newton County,

Indiana, Superior Court.

       SO ORDERED on July 10, 2020.

                                               s/ Theresa L. Springmann
                                               JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  7
